      Case 1:19-cv-00011-DMT-CRH Document 31 Filed 08/07/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Beanka Hassan,                               )
                                             )
              Plaintiff,                     )       ORDER
                                             )
       vs.                                   )
                                             )
North Dakota Department of Corrections       )       Case No. 1:19-cv-011
and Rehabilitation,                          )
                                             )
              Defendant.                     )


       On August 3, the parties filed a Stipulation to Amend Scheduling Discovery Plan and

Continue Final Pretrial Conference and Jury Trial. On August 6, 2020, the court held a status

conference with the parties by telephone. Pursuant to its discussion with the parties, the court

ADOPTS the their stipulation (Doc. No. 28). The pretrial deadline shall be amended as follows:

       1.     The parties shall have until February 26, 2021, to complete fact discovery and to file

              discovery motions.

       2.     The parties shall provide the names of expert witnesses and complete reports under

              Rule 26(a)(2) as follows:

              a.      Plaintiff will disclose the names of retained experts and reports by February

                      26, 2021;

              b.      Defendant will disclose the names of retained experts and reports by March

                      26, 2021; and

              c.      Plaintiff will disclose any rebuttal reports by April 23, 2021.

               Reports shall be served on other parties, but not filed with the Court.

       3.     The parties shall have until June 2, 2021, to complete discovery depositions of expert

                                                 1
      Case 1:19-cv-00011-DMT-CRH Document 31 Filed 08/07/20 Page 2 of 2




               witnesses.

       4.      The parties shall have until November 5, 2021, to file other dispositive motions

               (summary judgment as to all or part of the case).

       The court shall hold a status conference with counsel on July 8, 2021, at 10:00 a.m. by

telephone. To participate in the conference call, the parties are to dial (877) 810-9415 and enter

access code 8992581.

       The settlement conference set for September 18, 2020, shall be rescheduled for July 22,

2021, at 9:00 a.m. in Bismarck (courtroom #2) before the magistrate judge.

       The final pretrial conference set for April 13, 2021, shall be rescheduled for April 19, 2022,

at 9:00 a.m. by telephone. To participate in the conference call, the parties are to dial (877) 810-

9415 and enter access code 8992581.

       The jury trial set for April 26, 2021, shall be rescheduled for May 3, 2022, at 9:00 a.m. in

Bismarck before Judge Traynor (courtroom #1). A 4 day trial is anticipated.

       IT IS SO ORDERED.

       Dated this 7th day of August, 2020.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                                 2
